Affirmed and Memorandum Opinion filed October 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00679-CR
____________
 
FREDDIE SANCHEZ GALLOW A/K/A FREDDIE SANCHEZ WATSON,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause No. 90476
 

 
MEMORANDUM
OPINION
Appellant entered a plea of guilty to burglary of a
habitation.  The trial court deferred adjudicating guilt and placed appellant
under community supervision for eight years.  Subsequently, the State moved to
adjudicate guilt.  Appellant entered a plea of true to two alleged violations. 
The trial court proceeded to adjudicate guilt and on July 7, 2010, sentenced
appellant to confinement for fifteen years in the Institutional Division of the
Texas Department of Criminal Justice.  Appellant filed a timely notice of
appeal.
Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirement
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App.1991). As of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the
record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Boyce and Christopher. 
Do Not Publish — Tex. R. App. P. 47.2(b).